PER- CURIAM.
Judge Hough has sufficiently discussed the evidence in the case and we concur with his findings and conclusion. The case of Monk v. Cornell Steamboat Co., 198 Fed. 472, 117 C. C. A. 232, which has been referred to in argument, treats of the duty of tug and tow when the situation as to ice is fully understood before starting. We do not think the tug in this case was at fault in starting from the stakeboat with the scow alongside. However, when she got over towards the New York shore, she found heavy ice and should then, if she decided to go on, have dropped the scow astern.
The decrees are. affirmed with interest and a single bill of costs.